Citation Nr: 1627643	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  09-43 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the residuals of a below the knee amputation of the right leg, to include as secondary to a right femur fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1959 to May 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  It was certified to the Board by the RO in Portland, Oregon.  The case was remanded in December 2014 for further development.

The Veteran testified at a travel board hearing in June 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The preponderance of the evidence indicates that the need for a below knee amputation of the right leg was at least as likely as not caused by superficial peroneal neuropathy, a residual of the Veteran's right femur fracture in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, his below the knee right leg amputation was caused by a service-connected injury to the peroneal nerve, a residual of his right femur fracture.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for certain listed disabilities will be granted on a presumptive basis if it was compensably disabling within one year of discharge from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Alternatively, a nexus to service may be found where there is continuity of symptomatology since service for a listed chronic disability.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Service connection generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran fractured his right femur while on active duty.  He has been service connected for the residuals of that injury, including residuals of an injury to the superficial peroneal nerve, since May 4, 1962.

VA treatment records from June 2007 show that the Veteran had an amputation of the right leg below the knee.  The records for the amputation list the Veteran's primary diagnoses as arterial occlusive disease of the right lower extremity and ischemic rest pain.  The records explain that amputation occurred because attempts at revascularization failed and the pain in the Veteran's leg reached such an extent that he requested amputation as a means of pain relief.

The Veteran underwent a VA examination by a physician's assistant in September 2007.  The 2007 examiner diagnosed the Veteran with degenerative joint disease of the right knee and neuritis of the superficial peroneal nerve.  The 2007 examiner noted that the amputation was "secondary to circulatory difficulties" but did not address the possibility of any connection between the Veteran's service-connected conditions and the amputation.  

VA treatment records from January 2012 contain an opinion from a VA anesthesiologist addressing continued pain in the Veteran's right leg, including phantom pain in the now-missing parts of the limb.  The anesthesiologist opined that, "[w]hile there may be an ischemic component to his pain, there appears to be a significant neuropathic component to many of his pain complaints" and that "neuropathic pain appears to be the primary component" of the Veteran's overall pain.  

The Veteran underwent a second VA examination by a physician's assistant in December 2012.  The 2012 examiner noted that the Veteran sustained no vascular injury at the time of his right femur fracture and opined that the appellant's lengthy history of smoking was a likely etiology for his vascular disease.  For these reasons, the 2012 examiner opined that it was less likely than not that the Veteran's femur fracture was the cause of his right leg amputation.  The 2012 examiner did not, however, address the possibility that neuropathy secondary to the femur fracture contributed to the need for amputation.  

The Veteran underwent a third VA examination, this time by a physician, in March 2015.  The 2015 examiner opined that there was no relationship between the Veteran's peripheral vascular disease and his neuropathy or past fracture.  The examiner did not address the possibility that neuropathy secondary to the femur fracture contributed to the need for amputation.  That is, there was no discussion addressing whether it was as least as likely as not that neuropathic pain led the appellant to elect to undergo the amputation, or whether pain secondary to ischemic and circulatory disorders led the appellant to elect to undergo the amputation.

In light of the conflict in the evidence an independent opinion was secured in May 2016 by a physician at the Baltimore VA Medical Center.  That physician, who is a vascular surgeon, found that it was at least as likely as not that the Veteran's peroneal neuropathy, a residual of the Veteran's right femur fracture, caused the pain leading to the need for amputation.  As rationale, the examiner noted that the primary reason for amputation was pain.  Amputation is performed when patients with critical limb ischemia, defined as the presence of rest pain, tissue loss, or gangrene, have no options for arterial reconstruction.  The examiner noted that ischemic pain occurs when oxygen demand exceeds its supply.  Rest pain typically occurs when a patient has a normal decrease in oxygen, such as that which occurs when sleeping.  The Veteran's pain, however, was constant and required medication.  The examiner noted that "pain all the time is not the same as classically described rest pain."  The peroneal nerve provides sensory input for the foot; the examiner opined that superficial peroneal neuropathy could cause foot pain such as that described by the Veteran.  Therefore, the vascular surgeon concluded that it was at least as likely as not that the Veteran required amputation due to his peroneal nerve injury.

The cause of the Veteran's need for a below the knee amputation of the right leg may never be known to a complete certainty.  Under the benefit-of-the-doubt rule, however, for the appellant to prevail, there need not be a preponderance of the evidence in his favor.  There only needs to be a showing of an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert.  Given the evidence set forth above, such a conclusion cannot be made in this case.  Thus, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for residuals of a below the knee amputation of the right leg is granted.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the residuals of a below the knee amputation of the right leg, as secondary to the residuals of a right femur fracture including a superficial injury to the peroneal nerve, is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


